Case 2:19-mj-00770-NJK Document 18 Filed 01/04/21 Page 1 of 4
Case 2:19-mj-00770-NJK Document 18 Filed 01/04/21 Page 2 of 4
Case 2:19-mj-00770-NJK Document 18 Filed 01/04/21 Page 3 of 4
      Case 2:19-mj-00770-NJK Document 18 Filed 01/04/21 Page 4 of 4




      IT IS ORDERED that the parties' stipulation, Docket No. 17, is DENIED as
unnecessary.
                                        the United States must file an amended
complaint, in compliance with the Court's prior order, no later than January 4, 2021.
The hearing set for January 7, 2021, at 1:30 p.m., remains.

                   4th                2021.
